DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed June 24, 2020. As directed by the amendment, claims 1-11 have been cancelled and claims 12-23 have been added. Thus, claims 12-23 are presently pending. 
Claim Objections
Claim 18 is objected to because of the following informalities: the phrase in line 17 “the imager being imaging …” appears to have a grammatical error.  Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed Application fails to provide support for a controller being configured to determine the number of sites within the treatment area and a spatial location of each site within the treatment area such that at least a portion of skin tissue surface between the plurality of sites is not ablated. There appears to be no disclosure in the previously filed Application regarding a controller being configured to determine the number of sites within the treatment area and a spatial location of each site within the treatment area such that at least a portion of skin tissue surface between the plurality of sites is not ablated. If examiner is mistaken, Applicant is respectfully requested to provide specific sections of the disclosure as filed that provide support for subject matter in question. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 12, the limitation “the controller being configured to determine the number of sites within the treatment area and a spatial location of each site within the treatment area such that at least a portion of skin tissue surface between the plurality of sites is not ablated” is not mentioned in the disclosure as filed and constitute new matter. The preliminary amendment that introduces claims 12-17 fails to convey to those of ordinary skill in the skill that Applicant was in possession of the invention now claimed.  
Similarly, in claim 18, the limitation “the controller further determining the number of sites within the treatment area and a spatial location of each site within the treatment area such that at least a portion of skin tissue surface between the plurality of sites is not ablated” also appears nowhere in the disclosure as filed and thus constitute new matter. The preliminary amendment that introduces claims 18-23 fails to convey to those of ordinary skill in the skill that Applicant was in possession of the invention now claimed.  
Conclusion
No prior art rejection is presented at this time since the search fails to fairly disclose or render obvious the combinations of features of claim 12 or 18, and dependent claims thereof, when taken as a whole, to include the limitations noted above that give rise the 35 U.S.C 112(a) rejections. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018001284 A2 to VERHAGEN et al., see for example,   page 3, line 22-31 regarding a skin surface image sensor that determines topographical information of the surface of the skin to be treated, paragraph bridging page 4 regarding an optical system adjustable based on topographical information, that takes into account wrinkles are examples of sections of VERHAGEN et al that are pertinent to the claimed invention. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793